Citation Nr: 0218499	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  00-21 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether a February 1969 RO rating decision to deny a 
reopened claim of service connection for schizophrenia 
contained clear and unmistakable error (CUE).  

2.  Whether new and material evidence has been submitted 
to reopen a claim of service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active peace-time military service from 
December 1957 to November 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions dated in August 
2000 and July 2002.  In August 2000, the RO found that no 
new and material evidence had been submitted to reopen a 
claim of service connection for schizophrenia (also 
characterized as schizophrenic reaction).  This matter was 
confirmed at the Board in May 2001, and the veteran 
appealed to the United States Court of Appeals for 
Veterans Claims (Court).  While the Court appeal was 
pending, and in October 2001, the veteran and his 
representative filed a claim of CUE in a February 20, 1969 
RO rating decision which denied a reopened claim of 
service connection for schizophrenia.  Meanwhile, in July 
2002, and on joint motion of the veteran's representative 
and the Secretary of Veterans' Affairs, the Court vacated 
the Board's May 2001 Board decision, and remanded the 
matter to the Board as the reasons and bases for its May 
2001 decision were inadequate.  Thereafter, the veteran 
also entered notice of disagreement (NOD) with the July 
2002 RO rating decision, but no statement of the case 
(SOC) has been issued by the RO.  As the two issues on 
appeal are inextricably intertwined, and as a SOC has yet 
to be issued by the RO with regard to the CUE claim, the 
instant Remand is indicated, to include deferring the 
inextricably intertwined petition to reopen a claim of 
service connection for schizophrenia.  


REMAND

In December 2001, the veteran's representative filed a 
claim of CUE in a February 1969 RO rating decision which 
denied a reopened claim of service connection for 
"schizophrenia."  The RO denied the CUE claim in July 
2002, and later that same month, the veteran expressed 
disagreement.  No responsive SOC was issued by the RO.  
The Board notes that the issuance of a SOC is required by 
38 C.F.R. § 19.26 (2002).  Moreover, because the Court has 
indicated that a referral of the issue to the RO does not 
suffice when the veteran files a NOD to a RO decision, a 
Board Remand is required.  Manlincon v. West, 
12 Vet. App. 238 (1999).  

Finally, inasmuch as the CUE claim, to which a SOC is 
needed, is inextricably intertwined with the other claim 
on appeal, namely, whether new and material evidence has 
been submitted to reopen a claim of service connection for 
schizophrenia, VA is required to decide those issues 
together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
That is, the Board finds that a determination on the CUE 
issue could have a significant impact on the outcome of 
the issue remanded by the Court, and such issues must be 
considered inextricably intertwined.  Id. On remand, the 
RO should issue a SOC on the issue of CUE in a February 
1969 RO rating decision to deny a reopened claim of 
service connection for schizophrenia (to include on an 
aggravated basis) and provide the veteran and his 
representative the opportunity to advance this appeal 
before the Board.  

The case is REMANDED for the following action:  

The RO should issue a SOC responsive to 
the veteran's July 2002 NOD with the 
July 2002 rating decision, regarding 
the claim of CUE in the RO's February 
1969 rating decision.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  The 
veteran and his representative should 
be given the opportunity to submit a 
substantive appeal.

Thereafter, the case should be returned to the Board for 
appellate review of all issues for which a substantive 
appeal has been filed.  The CUE matter will not be 
considered by the Board unless both an adequate and timely 
substantive appeal is submitted in accordance with 
38 C.F.R. Part 20.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).  

